          Case 3:19-cv-00584-JCH Document 64 Filed 06/05/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 CARING FAMILIES PREGNANCY
 SERVICES INC. d/b/a MOBILE CARE,
                                                        Case No. 3:19-cv-00584-JCH
         Plaintiff,

 v.
                                                        JOINT MOTION FOR STAY OF
 CITY OF HARTFORD,                                      BRIEFING IN LIGHT OF THE
                                                        PARTIES’ SETTLEMENT
         Defendant.
                                                        NEGOTIATIONS



       Plaintiff and Defendant jointly move this Court to stay the briefing schedule to permit the

Parties to continue their settlement negotiations, which have begun in earnest. The Parties

anticipate that an agreement in principal in the near future is very likely, but finalizing the

agreement and preparing the papers to file with the Court may take some more time. In order to

allow for the time to finally resolve the matter and to economize on the Parties’ and the Court’s

resources, the Parties therefore respectfully request that the Court stay any further briefing for 30

days. In the unlikely event that efforts to resolve the case do not ultimately succeed, the Parties

will either file with the Court a status report or propose a timely schedule to complete briefing.

       Respectfully submitted this 5thth day of June, 2020.

                                               By: /s/ Kevin Theriot
                                                   Denise M. Harle*
                                                   Bar No. PHV CT10058
                                                   ALLIANCE DEFENDING FREEDOM
                                                   1000 Hurricane Shoals Road NE, Suite D-1100
                                                   Lawrenceville, Georgia 30043
                                                   (770) 339-0774
                                                   dharle@adflegal.org

                                                    Kevin Theriot*
                                                    Bar No. PHV CT17549
                                                    Samuel D. Green*

                                                  1
Case 3:19-cv-00584-JCH Document 64 Filed 06/05/20 Page 2 of 3



                              Bar No. PHV CT10538
                              ALLIANCE DEFENDING FREEDOM
                              15100 N. 90th St.
                              Scottsdale, Arizona 85260
                              (480) 444-0020
                              ktheriot@adflegal.org

                              Attorneys for Plaintiff


                               /s/ Stephanie Toti
                              Howard G. Rifkin
                              Corporation Counsel
                              Lori A. Mizerak
                              Assistant Corporation Counsel
                              City of Hartford
                              550 Main Street, Rm. 210
                              Hartford, CT 06103
                              860-757-9700
                              howard.rifkin@hartford.gov
                              mizel001@hartford.gov

                              Stephanie Toti*
                              Lawyering Project
                              25 Broadway, 9th Fl.
                              New York, NY 10004
                              646-490-1083
                              stoti@lawyeringproject.org

                              Priscilla J. Smith*
                              Yale Law School RRJP Clinic
                              319 Sterling Place
                              Brooklyn, NY 11238
                              347-262-5177
                              priscilla.smith@yale.edu

                              Rupali Sharma*
                              Lawyering Project
                              110 Winter Street
                              Portland, ME 04102
                              908-930-645
                              rsharma@lawyeringproject.org

                              Sneha Shah*
                              Lawyering Project
                              300 Morris Street, 7th Floor
                              2
Case 3:19-cv-00584-JCH Document 64 Filed 06/05/20 Page 3 of 3



                              Durham, NC 27701
                              646-480-8622
                              sshah@lawyeringproject.org

                              Dipti Singh*
                              Lawyering Project
                              Box 320
                              Los Angeles, CA 90039
                              646-480-8973
                              dsingh@lawyeringproject.org

                              Attorneys for Defendant

                              *Admitted pro hac vice




                              3
